Case: 21-20386     Document: 00516501976          Page: 1    Date Filed: 10/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    October 10, 2022
                                   No. 21-20386
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Edwin Martinez-Brilia;
   Josue Anahun Marquez-Oseguera;
   Nestor Henriquez-Parada,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CR-467


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          Following a two-week trial, a jury convicted Edwin Martinez-Brilia,
   Josua Marquez-Oseguera, and Nestor Henriquez-Parada of multiple counts
   of conspiracy and substantive offenses arising out of a “sting” operation in



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20386        Document: 00516501976             Page: 2      Date Filed: 10/10/2022




                                        No. 21-20386


   Houston, Texas. They appeal their convictions on various grounds. Finding
   no reversible error, we AFFIRM.
                                   I. BACKGROUND
           In 2017, a joint federal-state task force planned a sting operation
   against a “rip crew” in Houston, Texas. 1 The targets were Christian
   Martinez-Meraz,        Martinez-Brilia,      Henriquez-Parada,        and    Marquez-
   Oseguera. The task force used Honduran drug-offender Angel Rivera-Valle
   as a confidential informant and, through him, invited the targets to rob a
   drug-laden truck. The targets took the bait. Police then changed the plan
   and directed the men to rob a stash house instead. The task force stocked the
   house with 30 kilograms of fake cocaine and 60 grams of real
   methamphetamine, rigged the place with cameras, and set up a command
   post next door. The task force executed the sting on October 23, 2017. That
   morning, the four men, brandishing firearms, arrived at the stash house,
   broke in, and packed up the drugs before police arrested them. The entire
   operation was captured on camera.
           In August 2018, a federal grand jury charged the four men with 14
   counts of violating federal narcotics, firearm, and immigration laws. The
   defendants pled not guilty, 2 and the case proceeded to trial in August 2019.
   During jury selection, defense counsel objected to the prosecution’s use of
   two of its seven peremptory strikes against Hispanic females. The district
   court heard from both sides and overruled the objection. At trial, Martinez-
   Meraz pled guilty to two counts and agreed to testify against his co-



           1
             A “rip crew” robs drug traffickers or alien smugglers, who are less inclined to
   report the crime given their line of work.
           2
             Prior to trial, Marquez-Oseguera pled guilty to one of the seven counts charged
   against him.




                                              2
Case: 21-20386      Document: 00516501976            Page: 3    Date Filed: 10/10/2022




                                      No. 21-20386


   defendants. The jury found Martinez-Brilia and Henriquez-Parada guilty on
   eight counts and Marquez-Oseguera guilty on four counts and not guilty on
   two. The district court sentenced Martinez-Brilia and Henriquez-Parada
   both to 204 months’ imprisonment without parole and Marquez-Oseguera to
   210 months’ imprisonment without parole. All three defendants appeal their
   convictions.
                          II. STANDARDS OF REVIEW
          Because “a district court makes a finding of fact when it determines
   whether a prosecutor has purposively discriminated on the basis of race in
   striking a juror,” review of a trial court’s denial of a Batson challenge is for
   clear error. United States v. Thompson, 735 F.3d 291, 296 (5th Cir. 2013).
          Duly preserved sufficiency of the evidence claims are “reviewed de
   novo but ‘with substantial deference to the jury verdict.’” United States v.
   Anderton, 901 F.3d 278, 282 (5th Cir. 2018) (quoting United States v. Suarez,
   879 F.3d 626, 630 (5th Cir. 2018)). 3 The court will apply “the same standard
   as applied by the district court: could a rational jury find that all elements of
   the crime were proved beyond a reasonable doubt?” United States. v.
   Moparty, 11 F.4th 280, 296 (5th Cir. 2021) (quoting United States v.
   Chapman, 851 F.3d 363, 376 (5th Cir. 2017)). “All inferences and credibility
   determinations are to be resolved in favor of the jury’s verdict.” United
   States v. Castro, 15 F.3d 417, 419 (5th Cir. 1994).
                                 III. DISCUSSION
          Defendants raise three arguments on appeal. First, Martinez-Brilia
   and Marquez-Oseguera contest the district court’s denial of their Batson



          3
            Defendants preserved their sufficiency of the evidence arguments by timely
   moving for judgment of acquittal under Federal Rule of Criminal Procedure 29.




                                           3
Case: 21-20386      Document: 00516501976          Page: 4   Date Filed: 10/10/2022




                                    No. 21-20386


   challenge. Second, Martinez-Brilia and Henriquez-Parada argue that the
   evidence was insufficient to support their Hobbs Act convictions. And third,
   Henriquez-Parada raises a sufficiency of the evidence challenge to his
   conspiracy to possess with intent to distribute a controlled substance
   conviction.
      A. Batson
          Martinez-Brilia and Marquez-Oseguera appeal the district court’s
   denial of their Batson challenge to two prospective Hispanic female jurors
   (Nos. 25 and 27) who were struck. Defendants did not timely object before
   the district court, but even if we consider the challenge on the merits, there
   is no record evidence to suggest that the district court clearly erred when it
   found no purposeful discrimination.
          “The use of peremptory challenges to exclude veniremen ‘solely on
   account’ of race violates the equal protection component of the due process
   clause of the fifth amendment.” United States v. Webster, 162 F.3d 308, 349
   (5th Cir. 1998); see also Batson v. Kentucky, 476 U.S. 79, 89, 106 S. Ct. 1712,
   1719 (1986). A defendant making a “Baston challenge” to a prosecutor’s
   peremptory strike must do so “before the venire has been dismissed.”
   United States v. Krout, 66 F.3d 1420, 1428 (5th Cir. 1995); see also United
   States v. Abou-Kassem, 78 F.3d 161, 167 (5th Cir. 1996). This is so because a
   “timely objection and the corresponding opportunity to evaluate the
   circumstances of the jury selection process are essential to a trial court’s
   reasoned application of the limitations placed on peremptory challenges by
   the Batson holding.” Thomas v. Moore, 866 F.2d 803, 805 (5th Cir. 1989).
   Further, the trial court should sua sponte reject an untimely Batson challenge
   even if the government fails to object. Garcia v. Excel Corp., 102 F.3d 758,
   759 (5th Cir. 1997).




                                         4
Case: 21-20386         Document: 00516501976              Page: 5       Date Filed: 10/10/2022




                                          No. 21-20386


           The two defendants’ Batson challenge was untimely because the
   veniremembers had left the courtroom before Defendants objected. The
   district court dismissed the venire panel and the members exited. When
   defense counsel then sought to discuss the makeup of the jury, the district
   court clarified for the record that the venire panel members had already left
   the room.       Raising the timeliness issue sua sponte, the district court
   questioned defense counsel about their untimeliness: “How can you do [a
   Batson challenge] now? . . . You have to do it before the jurors get out.”
   Because the opportunity had effectively passed to replace the veniremen who
   had been struck, the district court properly denied Defendants’ Batson
   challenge. Cf. Krout, 66 F.3d at 1428, 1428 n.12 (this court reached Batson
   merits where it was “unclear whether the veniremen had physically left the
   courtroom” before defense counsel’s objection).
           Nonetheless, they argue that the district judge “expressly
   authorized” their challenge by saying “go on. You make your challenge.” Of
   course, a district court’s decision to hear the merits of an untimely challenge
   does not erase the untimeliness of the challenge, and this court can affirm on
   any grounds supported by the record and argued in the court below. 4 The
   untimeliness of Defendants’ challenge alone warrants affirming its denial.
           However, because the district court considered the untimely
   challenge on its merits, we will too, following the familiar three-step process.
   First, “the challenger must make a prima facie showing of discriminatory jury
   selection,” which is a moot issue in this appeal because “the district court
   ruled on the ultimate question of discrimination.” United States v. Petras,
   879 F.3d 155, 161 (5th Cir. 2018). Second, the prosecutor “must provide a


           4
            See United States v. Smith, 957 F.3d 590, 592 (5th Cir. 2020); United States v. Real
   Prop. Located at 1407 N. Collins St., Arlington, Tex., 901 F.3d 268, 275 n.7 (5th Cir. 2018);
   United States v. Mendez, 431 F.3d 420, 426 (5th Cir. 2005).




                                                5
Case: 21-20386         Document: 00516501976                Page: 6       Date Filed: 10/10/2022




                                           No. 21-20386


   race-neutral explanation for the strikes.” Id. Here, the prosecutor cited the
   challenged jurors’ employment history as the reason for striking them. This
   is certainly race-neutral. 5
           Thus, the analysis turns on the third step, which asks whether the
   defendant has carried his burden of proving that the prosecutor’s proffered
   reason is a pretext for purposeful discrimination. Petras, 879 F.3d at 161.
   Because many “relevant factors cannot be judged from a cold record,” the
   district court’s determination “warrant[s] great deference.” United States v.
   Thompson, 735 F.3d 291, 296, 299 (5th Cir. 2013).
           Defendants make four arguments in an attempt to demonstrate
   purposeful discrimination. Even when considered together, they do not
   evince clear error on the part of the district court.
           First, Defendants contend that the district court gave too much weight
   to the presence of Hispanics on the jury. To determine whether the
   government had made a concerted effort to exclude Hispanic persons from
   the jury, the district court asked for names of non-struck jurors who appeared
   to be Hispanic. There were three: two female and one male. Although not
   dispositive, such a jury make-up weighs against purposeful discrimination.
   See United States v. Maseratti, 1 F.3d 330, 336 (5th Cir. 1993) (“[T]he fact
   that [the prosecutor] seated another Hispanic female and that the prosecutor
   himself is Hispanic shows that this challenge was particular to this female . . .
   .”).



           5
              See Moore v. Vannoy, 968 F.3d 482, 491 (5th Cir. 2020) (type of employment can
   be a proper race-neutral reason); United States v. De La Rosa, 911 F.2d 985, 990–91 (5th
   Cir. 1990) (same); United States v. Arce, 997 F.2d 1123, 1126 (5th Cir. 1993) (employment
   history is a race-neutral reason on its face); United States v. Pofahl, 990 F.2d 1456, 1466 (5th
   Cir. 1993) (struck jurors’ employment was one of the prosecutor’s race-neutral reasons);
   United States v. Romero-Reyna, 889 F.2d 559, 560–62 (same).




                                                  6
Case: 21-20386      Document: 00516501976           Page: 7     Date Filed: 10/10/2022




                                     No. 21-20386


          Second, Defendants point to the government’s failure to ask any
   follow-up questions during voir dire about employment history.                But
   questions about employment history appeared on the juror questionnaire, so
   the government’s silence on the subject during voir dire says little, if anything,
   of pretext. See Woodward v. Epps, 580 F.3d 318, 340 (5th Cir. 2009).
          Third, Martinez-Brilia alone argues that the prosecutor’s proffered
   reason “reek[s] of afterthought” because employment history inquiries are
   “out of place in relatively short, straightforward trials, like Brilia’s.” This
   trial was anything but; it spanned 10 days, heard from 24 witnesses, and
   included nearly 50 exhibits.
          Fourth, Martinez-Brilia briefly suggests that striking Juror 25, who had
   a cousin in the army, should raise eyebrows because individuals with
   “familial ties to the military” are typically more favorable to the prosecution
   than to the defense.
          Because “the district court had the advantages of observing the voir
   dire . . . and being able to consider the demeanor of the prosecutor as he made
   his explanation,” and given the presence of three non-struck Hispanic jurors,
   the district court’s factual finding of no purposeful discrimination is not
   clearly erroneous. United States v. Turner, 674 F.3d 420, 436 (5th Cir. 2012).
          Defendants’ Batson challenge was untimely and, in the alternative,
   meritless.
      B. Hobbs Act Conspiracy
          Martinez-Brilia and Henriquez-Parada appeal their convictions for
   conspiracy to commit Hobbs Act robbery on sufficiency of the evidence
   grounds. Viewed in the light most favorable to the jury’s verdict, the
   evidence was sufficient to support their convictions.




                                           7
Case: 21-20386      Document: 00516501976          Page: 8    Date Filed: 10/10/2022




                                    No. 21-20386


          Hobbs Act prosecutions may be brought against someone who “in any
   way or degree obstructs, delays, or affects commerce or the movement of any
   article or commodity in commerce, by robbery or extortion or attempts or
   conspires to do so.” 18 U.S.C. § 1951(a). The government must prove “(1) a
   robbery, act of extortion, or an attempt or conspiracy to rob or extort; and
   (2) an interference with interstate commerce.” United States v. Robinson,
   119 F.3d 1205, 1212 (5th Cir. 1997). Only the first element is here at issue.
          That element requires the jury to “find an agreement between two or
   more persons to commit [robbery], and an overt act by one of the conspirators
   to further the conspiracy.” United States v. Box, 50 F.3d 345, 349 (5th Cir.
   1995) (quoting United States v. Stephens, 964 F.2d 424, 427 (5th Cir. 1992)).
   Because no defendant challenges the “overt act” element, we examine only
   whether the evidence was sufficient to show an agreement to commit
   robbery.
          “A conspiracy agreement may be tacit, and the trier of fact may infer
   agreement from circumstantial evidence.” United States v. Thomas, 12 F.3d
   1350, 1356 (5th Cir. 1994) (quoting United States v. Hernandez-Palacios,
   838 F.3d 1346, 1348 (5th Cir. 1988)). “The jury . . . may rely upon the
   defendant’s presence and association, along with other evidence, in finding
   that a conspiracy existed.” United States v. Olguin, 643 F.3d 384, 393 (5th
   Cir. 2011) (quoting United States v. Robles-Pantoja, 887 F.2d 1250, 1254 (5th
   Cir. 1989)). Hobbs Act robbery is “the unlawful taking or obtaining of
   personal property from the person or in the presence of another, against his
   will, by means of actual or threatened force.” 18 U.S.C. § 1951(b)(1).
          Martinez-Brilia argues that he could not have conspired to commit
   Hobbs Act robbery because no one was in the stash house, so he could not
   have taken “property from the person” of another. This argument gets him
   nowhere because “factual impossibility does not preclude a conviction for




                                          8
Case: 21-20386       Document: 00516501976         Page: 9   Date Filed: 10/10/2022




                                    No. 21-20386


   conspiracy or attempt.” United States v. Burke, 431 F.3d 883, 886 (5th Cir.
   2005).
            Henriquez-Parada, on the other hand, contends that all Defendants
   “knew the house to be empty.” The evidence does not bear this out. Rivera-
   Valle testified that he told the Defendants that undocumented aliens and
   drugs would be present in the house. Martinez-Meraz testified that they
   brought guns because they thought the house might be occupied. Henriquez-
   Parada highlights Detective Rivas’s testimony that Rivera-Valle told the
   Defendants on the day of the robbery that the occupants were starting to
   leave and that they “would no longer be there.” But Rivas also testified that
   Martinez-Meraz, Henriquez-Parada’s co-conspirator, expected people to be
   in the house. In sum, there is ample evidence from which a rational jury could
   find that Henriquez-Parada thought people would be present in the house.
            Additionally, Henriquez-Parada argues that there was no evidence
   that he conspired to commit Hobbs Act robbery because there were no
   communications revealing such an agreement. To the contrary, the trial
   record contains sufficient evidence of an agreement, including incriminating
   communications.        For example, Martinez-Meraz testified that the
   Defendants initially planned to rob the Mexican drug dealer at a gas station,
   but the plan shifted to steal the drugs from the stash house, which they
   expected to be occupied. All three defendants wanted to participate. Indeed,
   Henriquez-Parada sent an audio message to Martinez-Meraz on the day
   before the robbery: “We’re here, ready. Just call us, and we will hit it.” They
   all met the day of the robbery to run through the plan. In sum, Henriquez-
   Parada knowingly agreed to participate in Hobbs Act robbery.
      C. Drug Offense Conspiracy
            Henriquez-Parada also appeals the sufficiency of evidence supporting
   his guilt for conspiracy to possess with intent to distribute a controlled




                                          9
Case: 21-20386     Document: 00516501976            Page: 10   Date Filed: 10/10/2022




                                     No. 21-20386


   substance. “A conviction for conspiracy to distribute a controlled substance
   requires proof of (1) an agreement between two or more persons to violate
   the narcotics laws, (2) the defendant’s knowledge of the agreement, and
   (3) the defendant’s voluntary participation in the conspiracy.” United States
   v. Booker, 334 F.3d 406, 409 (5th Cir. 2003) (citation omitted). “A defendant
   may be convicted on the uncorroborated testimony of a coconspirator who
   has accepted a plea bargain unless the coconspirator’s testimony is
   incredible,” that is, unless “it relates to facts that the witness could not
   possibly have observed.” Id. at 410 (quoting United States v. Bermea, 30 F.3d
   1539, 1552 (5th Cir. 1994)).
          As with his Hobbs Act conviction challenge, Henriquez-Parada
   asserts that there were no communications to or from him showing an
   agreement to violate the narcotics laws or that he knew of such an agreement.
   The trial evidence tells a different story.
          Martinez-Meraz testified that he told the Defendants, including
   Henriquez-Parada, of the plan to rob the truck (and later the stash house) of
   cocaine and meth, sell the drugs, and keep the proceeds. He testified further
   that he and all three defendants met on the day of the robbery to discuss the
   plan. And later that day he showed the Defendants the address of the stash
   house before they drove there together. Finally, he identified Henriquez-
   Parada as one of the armed men arrested at the stash house.
          Detective Lowrey testified that he observed via hidden-camera feed
   Henriquez-Parada and the other defendants break into the stash house, locate
   the sham drugs, and load them onto a sheet before police arrested them.
   Detective Rivas testified that Henriquez-Parada’s and Martinez-Brilia’s
   texts to one another contained a picture of the target truck with the
   commentary, “That’s the truck.”




                                          10
Case: 21-20386    Document: 00516501976           Page: 11   Date Filed: 10/10/2022




                                   No. 21-20386


         This evidence was sufficient for a rational jury to find that the
   elements of the crime were proved beyond a reasonable doubt. Henriquez-
   Parada agreed to violate the law by meeting to discuss the plan to rob the
   truck and then the stash house. He certainly knew of the plan, and he
   voluntarily participated in the conspiracy, from driving to the stash house,
   breaking in, searching for the drugs, and then packing them up.
         For the foregoing reasons, we AFFIRM the Defendants’
   convictions.




                                        11